Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ellen Marcie Emas on 3/9/2022.

The application has been amended as follows: 
Claims 1-4 and 6-21 are allowed. 
The claims have been amended as follows:
claim 15, line 8: “allows” has been replaced with --allowing--; and,
claim 19, line 2: "the at least one human being is detected" has been replaced with –presence of any human being is determined--.

The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a firearm discharge prevention system/method as recited in claims 1 and 15.  The claim amendments filed on 2/3/2022 overcomes the art because the claims require preventing discharge only when a human being is present in a line of sight and allowing discharge for anything else, basically.  Particularly, the combination of these two features don’t appear to be the intent of Ehrlich (despite identification of “friend,” Ehrlich only appears to disclose minimizing civilian and friendly forces 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641                                                                                                                                                                                         /MICHAEL D DAVID/Primary Examiner, Art Unit 3641